UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
AL HALMANDY, et al.                       )
                                          )
               Petitioners,               )
                                          )
            v.                            ) Civil Action No. 05-2385 (ESH)
                                          )
BARACK OBAMA, et al.,                     ) (Mohammed, ISN 570)
                                          )
                                          )
               Respondents.               )
__________________________________________)

                                             ORDER

       Based on the telephone conference this date, it is hereby ORDERED that

       1) on or before November 10, 2009, the government shall to produce to petitioner a

declassified version of the supplement to the statement of material facts;

       2) a further status conference is set for December 10, 2009, at 2 p.m.;

       3) on or before December 9, 2009, petitioner shall file his motions to suppress and for

judgment on the record; the government shall file its opposition on or before December 23, 2009;

and petitioner shall file any reply on or before January 4, 2010; and

       4) a merits hearing is set for January 19 and 20, 2010, at 9:30 a.m.

       SO ORDERED.


                                                                /s/
                                                     ELLEN SEGAL HUVELLE
                                                     United States District Judge



DATE: October 6, 2009